DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. On pp. 5 of the remarks the applicant argues that Tsai is not analogous art because Tsai is drawn to a string of Christmas lights whereas the claims are drawn to a string of candle lights. The examiner respectfully disagrees. Tsai is drawn to a system for connecting individual lights together in a string of lights. This is germane to the problem being solved by
the applicant, which is drawn to a system for connecting a string of cake candles together. Additionally, the applicant argues that the combination with Tsai is inappropriate because the combination could only be made via impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The modern electrified string of Christmas tree lights is an evolution of the practice of lighting a Christmas tree with candles1,2,3, therefore it is natural for the technologies to have some interchangeability with each other, additionally a person having ordinary skill in the art would naturally look towards electric light strings when determining how to connect candles into strings. On pp. 5 of the remarks the applicant argues that the combination with Tsai is inappropriate because Tsai discloses that the two connections are collocated at the bottom of the bulb and therefore cannot provide for connection at the top of the bulb/candle, as required by the claim. The examiner .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 2,159,115) in view of Myerchin (US 6,186,776 B1) and further in view of Tsai (US 5,552,974).
With respect to claim 1 Vogel discloses an assembly comprising:
a plurality of candles [reference character 1 in Fig. 1], each candle comprising a main body having a lower end and an upper end opposite the lower end, and a wick extending from the upper end [see Fig. 1];
a plurality of candle holders [reference character 3 in Fig. 1], each individually sized for receiving a lower  end of any one candle of the plurality of candles, each candle holder having a spike [see Figs. 2-4] extending from a bottom thereof for being inserted into a cake [see Fig. 1];
Vogel does not disclose a plurality of links, each link connecting adjacent candle holders such that the lower ends of the plurality of candles are connected to each other by the plurality of candle holders and plurality of links, wherein the link is flexible to allow selective placement of each of the candle holders;

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to connect the candles taught by Vogel with the links taught by Tsai in order to allow for rigid and repeatable positioning of the candles in a particular configurations [column 1 lines 19-26 of Tsai].
The combination of Vogel and Tsai do not disclose a wick connector extending between and connecting wicks of adjacent candles such that the upper ends of the plurality of candles are connected to each other by the wicks and wick connector, wherein lighting of the wick connector allows for the lit wick connector to extend to all of the plurality of candles to light the candles.
Myerchin discloses a plurality of candles [reference character 4 in Fig. 1], and a wick connector [reference character 26 in Fig. 1] extending between wicks of adjacent candles such that the upper ends of the plurality of candles are connected to each other by the wicks and wick connector, wherein lighting of the wick connector allows for the lit wick connector to extend to all of the plurality of candles to light the candles.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the Vogel by connecting the candle wicks together with the wick connector taught by Myerchin in order to allow for substantially simultaneously lighting multiple candles [see Abstract of Myerchin] thereby reducing the tedium and risk of individually lighting multiple birthday candles [column 1 lines 14-16 of Myerchin].
With respect to claim 2 Vogel does not disclose that each of the links defines a joint at a medial portion thereof so that a combined length of the plurality of links can be adjusted by addition or removal of additional candle holders.
 Tsai discloses that each of the links defines a joint [reference character 14, 16, and 18 in Fig. 4] at a medial portion thereof so that a combined length of the plurality of links can be adjusted by addition or removal of additional candle holders. 

With respect to claim 3 the combination of Vogel and Tsai disclose that a loop can be formed by engaging a joint of a first candle holder with a joint of a last candle holder. It is clear that the combined holders could be arranged in a loop [see Fig. 6 and column 2 lines 55-57 of Tsai].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to connect the candles taught by Vogel by mounting the candles in the light holders taught by Tsai in order to allow for rigid and repeatable positioning of the candles in a particular configurations [column 1 lines 19-26 of Tsai].
With respect to claim 4 Vogel does not disclose that the joint defines a vertically extending pin of a first portion of the link and a corresponding shoulder on a second portion of the link, the pin and shoulder being engagable together.
Tsai discloses that the joint defines a vertically extending pin [reference characters 14 and 16 in Fig. 4] of a first portion of the link and a corresponding shoulder [reference character 18 in Fig. 4] on a second portion of the link, the pin and shoulder being engagable together.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to connect the candles taught by Vogel by mounting the candles in the light holders taught by Tsai in order to allow for rigid and repeatable positioning of the candles in a particular configurations [column 1 lines 19-26 of Tsai].
With respect to claim 6 the combination of Vogel and Myerchin disclose that once any portion of the wick connector is lit, a lit fire spot will extend from remaining wick portions of the wick connector [see Abstract of Myerchin].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify Vogel by connecting the candle wicks together with the wick connector taught by Myerchin in order to allow for substantially simultaneously lighting multiple candles [see Abstract of Myerchin] thereby reducing the tedium and risk of individually lighting multiple birthday candles [column 1 lines 14-16 of Myerchin].



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Anton (US 89,270)
        2 Reessing (US 151,055)
        3 Hoffmann (US 581,725)